Title: To George Washington from Robert Howe, 19 August 1783
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 19th August 1783
                        
                        I am just now honour’d with your Excellency’s favour of the 13th & shall take the measures
                            Consequent thereto. As I inclose this to the President of Congress to be forwarded by any conveyance which may offer, I
                            delay writing more fully until tomorrows Post as that Letter may arrive as soon if not sooner than this With the greatest
                            Respect I am Dear sir your Excellency’s most Obt Servt
                        
                            Robt Howe
                        
                    